Exhibit 10.56

 


AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment is made this 9th day of September, 2005, by and between Interline
Brands, Inc., a New Jersey Corporation (“Company”), whose address is 801 West
Bay Street, Jacksonville, Florida  32204 and William R. Pray (“Executive”).

 

WHEREAS, the Executive is currently an employee of the Company; and

WHEREAS, the Company and the Executive desire to amend and restate the
employment agreement entered into by, and between the parties, dated as of
December 15, 2004 (“Agreement”); and

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the continued employment of the
Executive by the Company and to amend the Agreement; and

WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Amendment;

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:

 

1.                                       Section 4 of the Agreement entitled
“Bonus” is hereby deleted in its entirety and shall be replaced with the
following provisions and incorporated into the Agreement as the new and
substituted Section 4:

 

“4.           Bonus.  With respect to each calendar year during the Employment
Term, the Executive shall be eligible to earn an annual bonus award with a
target of 50% percent of the Base Salary, based upon and subject to the terms of
any bonus program established by the Board or a committee thereof from time to
time.

 

2.                                       Except as modified or amended herein,
the Agreement remains in full force and effect.  Nothing contained herein
invalidates or shall impair or release any covenant, condition or stipulation in
the Agreement, and the same, except as herein modified and amended, shall
continue in full force and effect.

 

3.                                       This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which taken together shall constitute one Agreement.  The parties specifically
agree that facsimile signatures are acceptable and permitted and shall be
considered original and authentic.  Each party executing this Amendment
represents that such party has the full authority and legal power to do so.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, which is
effective as of the date first above written.

 

INTERLINE BRANDS, INC.

 

EXECUTIVE

 

 

 

 

 

By:

 

 

 

(Signature)

 

(Signature)

Name:

 

 

Name:

William R. Pray

Title:

 

 

Title:

Senior Vice President

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------